DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 2 should have section lines 3–3 and 4–4.  Correction is required.
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  Correction is required.

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, “an opening” should be --the opening--, per claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-11, 14-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti et al. (US 10,587,081).  
Regarding claim 1, Valenti discloses an electronic device comprising: a device enclosure for the electronic device, the device enclosure comprising: an enclosure wall (not shown, where 40 would be mounted) having an opening; a sleeve (40, Fig. 1) integrally formed with the enclosure wall, the sleeve having a front aperture aligned with the opening in the enclosure wall, the sleeve extending into the electronic device from the enclosure wall and terminating in a rear opening; and an audio jack assembly located in the sleeve and comprising a housing (70); a plurality of contacts (68) supported by the housing, each of the plurality of contacts comprising a contacting portion and a contact tail; an organizer (66) around the contact tails of the plurality of contacts; a board (96) attached to the contact tails of the plurality of contacts, wherein the board includes an opening (at 106); a stiffener (98) between the organizer and the at the rear opening and contacting the stiffener through the opening in the board.  
Regarding claim 2, Valenti discloses the housing comprising a passage (left side in Fig. 5) to accept a corresponding audio plug (intended use).  
3. (Cancelled)  
Regarding claim 4, Valenti discloses the board being a flexible circuit board.  

Regarding claim 8, Valenti discloses an audio jack comprising: a housing (70) to fit in a sleeve of a device enclosure, the housing comprising a circular front opening (left side in Fig. 5) to accept a corresponding audio plug (intended use), the housing further comprising a plurality of contact openings; a plurality of contacts (68) supported by the housing, each of the contacts comprising a contacting portion at a first end to mate with a corresponding contact on the audio plug when the audio plug is inserted into the audio jack (intended use), and a contact tail at a second end (right side in Fig. 5), wherein each contacting portion is positioned in a corresponding contact opening in the housing; an organizer (66) around the contact tails of the plurality of contacts; a board (96) attached to the contact tails of the plurality of contacts; and a stiffener (98) between the organizer and the board (part of it).  
Regarding claim 9, Valenti discloses the housing comprises a passage to accept the corresponding audio plug (intended use).  
Regarding claim 10, Valenti discloses the board comprising an opening (at 106) to allow a fastener to contact the stiffener (intended use).  
Regarding claim 11, Valenti discloses the board being a flexible circuit board.  
an opening (at 106) in the board.

Regarding claim 14, Valenti discloses an electronic device comprising: a device enclosure (not shown, where 40 mounts) for the electronic device, the device enclosure comprising: an enclosure wall (40) having an opening; and a sleeve (56) integrally formed with the enclosure wall, the sleeve having a front aperture aligned with the opening in the enclosure wall, the sleeve extending into the electronic device from the enclosure wall and terminating in a rear opening, the rear opening having a cutout (center space) extending into the sleeve; and an audio jack assembly located in the sleeve and comprising: a housing (70); a plurality of contacts (68) supported by the housing, each of the contacts comprising a contacting portion and a contact tail; a board (96) attached to the contact tails of the plurality of contacts, wherein the board passes through the cutout in the rear opening of the sleeve; and a fastener (64) attached to the sleeve at the rear opening.  
Regarding claim 15, Valenti discloses the housing comprising a passage to accept a corresponding audio plug (intended use).  
Regarding claim 16, Valenti discloses the board being a flexible circuit board.  
Regarding claim 17, Valenti discloses an organizer (66) having a corresponding opening for each of the contact tails.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti.
Valenti discloses the housing comprising a first post and a second post (104). To the extent that Valenti does not disclose the posts passing through corresponding openings in the organizer, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the post passing through corresponding openings in the organizer, in order to provide different assembling options, and since it has been held that a mere reversal of the essential parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.   
Regarding claim 19, to the extent that Valenti does not disclose the first post and the second post having different shapes, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use post with different shapes in order to provide polarization.  
Regarding claim 20, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the connector arrangement of Valenti in any number of know devices, such as a desktop computer, in order to provide a reliable connection to the device.  

Allowable Subject Matter
Claims 5-7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833